EXECUTION VERSION FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT First Amendment, dated as of October 2, 2008 (the "First Amendment"), to the Registration Rights Agreement (the "Registration Rights Agreement"), dated as of August 14, 2001, by and among Cascade Investment, L.L.C., a Washington limited liability company (the "Investor") and GAMCO Investors, Inc., a New York corporation formerly known as Gabelli Asset Management Inc. (the "Company"). RECITALS A.Investor is the holder of several convertible promissory notes due August 14, 2011 which collectively have an aggregate principal amount of $40 million (collectively, the "2011 Notes") and were issued pursuant to a Note Purchase Agreement, dated as of August 10, 2001, by and among the Company, the Investor, Mario J. Gabelli and GGCP, Inc., as amended. The 2011 Notes are convertible into shares of Class A Common Stock, par value $0.001 per share (such shares and any other securities issued or distributed with respect to, or in exchange for, such shares pursuant to any reclassification, merger or other transaction, the "Class A Common Stock"), of the Company on the terms and conditions set forth in the 2011 Notes. B.Investor has agreed to purchase from the Company, and the Company has agreed to sell to the Investor, a $60 million convertible promissory note due October 2, 2018 (the "2018 Note") pursuant to a Note Purchase Agreement, dated as of October 2, 2008, by and among the Company, the Investor, Mario J. Gabelli and GGCP, Inc. (the "Purchase Agreement").The 2018 Note is convertible into shares of Class
